Filed 9/24/21 In re B.G. CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE

In re B.G., a Person Coming                                  B308221
Under the Juvenile Court Law.
                                                             Los Angeles County
LOS ANGELES COUNTY                                           Super. Ct. No.
DEPARTMENT OF CHILDREN                                       20CCJP04234F
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

Joseph C.,

         Defendant and Appellant;

S.P.,

         Intervener and Respondent.

     APPEAL from an order of the Superior Court of
Los Angeles County, D. Brett Bianco, Judge. Affirmed.
     Marsha F. Levine, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
     Jesse McGowan, under appointment by the Court of
Appeal, for Intervener and Respondent.
                      _________________________
       In August 2020, the Los Angeles County Department
of Children and Family Services (the Department) filed a
dependency petition on behalf of four-year-old B.G. and his
six siblings, alleging mother engaged in domestic violence with
the youngest sibling’s father. At the initial hearing following
the children’s detention, the juvenile court found Bobby G.,
with whom mother shared joint custody of the six older children,
to be B.G.’s presumed father.
       In September 2020, Joseph C. asserted he was B.G’s
biological father and requested that he be declared B.G.’s
presumed father. However, Joseph C. did not seek to rebut
Bobby G.’s presumed father status, nor did he ask the court
to consider whether his presumption of paternity should
displace Bobby G.’s presumption under Family Code section
7612, subdivision (b).1 The trial court denied Joseph C.’s request,
concluding it would not be detrimental to B.G. to recognize
only two parents. (See § 7612, subd. (c).)
       Joseph C. appeals the order denying his request to
be declared B.G.’s presumed father. We conclude substantial
evidence supports the court’s finding under section 7612,
subdivision (c), and Joseph C. forfeited his claim of error
under section 7612, subdivision (b). We affirm.



1    Statutory references are to the Family Code, unless
otherwise designated.




                                 2
             FACTS AND PROCEDURAL HISTORY
       B.G. (born February 2016) is the second youngest of
mother’s seven children.
       On August 12, 2020, the Department filed a dependency
petition on behalf of the children, alleging mother and the father
of her youngest child engaged in violent altercations.
       On August 17, 2020, mother filed responses to a parentage
questionnaire stating she believed Bobby G. to be B.G.’s father.
Mother said she and Bobby G. were married at the time of B.G.’s
conception and birth, but were not living together; and Bobby G.
openly held himself out as B.G.’s father. Although a paternity
test was not performed, mother claimed the family law court
had previously declared Bobby G. to be B.G.’s father.
       According to mother’s responses, she and Bobby G.
separated in 2018. Records from mother’s prior dependency case
showed that in November 2017, the juvenile court adjudicated
her six oldest children dependents based on findings that she
engaged in violent altercations with her former male companion,
appellant Joseph C. In July 2018, the juvenile court terminated
dependency jurisdiction and awarded Bobby G. sole legal and
physical custody of the children, including B.G. In February
2019, the family law court entered a stipulated order between
mother and Bobby G. for joint legal and physical custody of
the children.
       On August 17, 2020, the juvenile court found Bobby G.
to be B.G.’s presumed father. The court released Bobby G.’s
presumed children, including B.G., to mother’s and Bobby G.’s
custody in accordance with the existing custody order.
       On September 28, 2020, Joseph C. filed a statement
regarding parentage, stating he believed himself to be B.G.’s




                                3
father. He asserted B.G. had lived with him from the child’s
birth in February 2016 until 2017; he had been paying child
support for B.G. since before the child was a year old; there was
a 2016 child support order adjudicating him to be B.G.’s father;
and he completed a DNA test at the children’s court that
confirmed B.G. as his biological child. He also said that he had
an ongoing case in the superior court to obtain shared custody
and visitation rights and that Bobby G. was agreeable to such
an arrangement. Joseph C. claimed he had held B.G. out to
the “whole world” as his child, but mother had denied him
the opportunity to participate in the child’s life.
       The same day, Joseph C. made his first appearance
in the case to request presumed father status. The juvenile
court noted it had already made a presumed parentage finding
and remarked that its “understanding” was that it could
“not ordinarily find there to be [two] presumed fathers unless
the court were to make a finding that it would be detrimental
to the minor not to have two presumed fathers.” In response,
Joseph C.’s counsel reiterated that his client had been paying
child support for B.G. and that Bobby G. was agreeable to
Joseph C. sharing custody of the child. Mother’s counsel said
mother opposed Joseph C.’s request, she stood by her responses
to the parentage questionnaire, and she “object[ed] to the court
finding [Joseph C.] to be also a presumed father.” B.G.’s counsel
did not oppose Joseph C.’s request.
       The court decided to “defer a parentage finding” for
Joseph C., but “tentative[ly]” indicated it was “inclined to
say that he would be a presumed father as well.” It directed
the Department to gather information regarding Joseph C.’s
family law case.




                                4
       On October 13, 2020, the Department filed a report
detailing its investigation and interviews with Joseph C. and
mother regarding Joseph C.’s parentage claim. Joseph C.
again claimed he had completed a DNA test that confirmed
he was B.G.’s biological father, but he said he could not locate
the results. He said he saw B.G. often until he and mother
separated two years earlier, and he had not seen B.G. for over
a year. He produced a monthly billing statement for B.G.’s child
support payments. The Department reported it had accessed
Bobby G.’s child support records, which showed B.G. was the only
child for whom Bobby G. was not ordered to pay child support.
       Mother reported B.G. considers Bobby G. to be his father;
Bobby G. holds B.G. out as his son; and B.G. and her other
children stay with Bobby G. every week under their shared
custody order. Contrary to Joseph C.’s claim, mother said
he refused to take a DNA test and he never came to see B.G.,
even though he knew where the child lived. She said she filed
for child support because Joseph C. had told his family and
her family that B.G. was not his son. She also said the court
ordered Joseph C. to pay child support after he refused to take
a DNA test.
       On October 14, 2020, Joseph C. appeared, through
appointed counsel, to renew his request for a presumed father
finding based on his biological connection to B.G., the child
support payments, and his attempts to hold himself out as
B.G.’s parent. B.G.’s counsel joined with Joseph C.’s request.
She argued it would be detrimental to B.G. if Joseph C. was
not found to be a presumed father, as Joseph C. had provided
financial support and had attempted to have a relationship with
the child. Mother objected to the request. She argued Joseph C.




                               5
had never been “a father figure” and his payment of child support
was insufficient to grant him presumed father status.
       The court denied Joseph C.’s request for presumed father
status. The court explained it had already found Bobby G. to
be the presumed father; Bobby G. had “assumed a parental role
and meets all the criteria for a presumed father”; and, in order
to also find Joseph C. a presumed father, “the court would have
to find that it would be detrimental to the minor not to recognize
the second father,” which was “simply not the case.” The court
ruled Joseph C. would “remain [an] alleged” father.
       The court entered an order denying Joseph C.’s request
for presumed father status and finding Joseph C. to be “the
biological and alleged father of the child.” The court also ordered
B.G. and the older children to remain placed with mother and
Bobby G., with family maintenance services in place, and granted
Joseph C. supervised visits with B.G.
                           DISCUSSION
1.     Governing Law Regarding Presumed Parenthood
       The Uniform Parentage Act of 1973 (UPA), section
7600 et seq., provides the statutory framework for judicial
determinations of parentage, and governs private adoptions,
paternity and custody disputes, and dependency proceedings.
(Adoption of Michael H. (1995) 10 Cal.4th 1043, 1050; In re
Jesusa V. (2004) 32 Cal.4th 588, 603 (Jesusa V.); In re M.C.
(2011) 195 Cal.App.4th 197, 211 (M.C.), overturned on other
ground due to legislative action.)
       There are three types of fathers under the UPA: “alleged,”
“biological,” and “presumed.” (Francisco G. v. Superior Court
(2001) 91 Cal.App.4th 586, 595–596.) “A man who may be the
father of a child, but whose biological paternity has not been




                                 6
established, or, in the alternative, has not achieved presumed
father status, is an ‘alleged’ father.” (In re Zacharia D. (1993)
6 Cal.4th 435, 449, fn. 15 (Zacharia D.).) “A biological or natural
father is one whose biological paternity has been established,
but who has not achieved presumed father status.” (Ibid.)
       “Presumed father status ranks highest.” (In re Jerry P.
(2002) 95 Cal.App.4th 793, 801; Zacharia D., supra, 6 Cal.4th
at pp. 448–449; M.C., supra, 195 Cal.App.4th at p. 212.)
“[O]nly a presumed . . . father is a ‘parent’ entitled to receive
reunification services under [Welfare and Institutions Code]
section 361.5,” and custody of the child under Welfare and
Institutions Code section 361.2. (Zacharia D., at p. 451;
Jerry P., at p. 801.) The need to establish a father’s status
in a dependency proceeding is therefore “pivotal,” as it
determines the extent to which he may participate in
the proceedings and the rights to which he is entitled. (M.C.,
at p. 211; In re Christopher M. (2003) 113 Cal.App.4th 155, 159.)
       Section 7611 sets forth several rebuttable presumptions
under which a person may qualify as a presumed parent,
including, as pertinent here: if the person is or has been
married to the child’s natural mother and the child is born
during (or soon after) the marriage (§ 7611, subd. (a)), or
the person “receives the child into their home and openly
holds out the child as their natural child” (§ 7611, subd. (d)).
“The statutory purpose [of section 7611] is to distinguish between
those [parents] who have entered into some familial relationship
with the mother and child and those who have not.” (In re
Sabrina H. (1990) 217 Cal.App.3d 702, 708; In re T.R. (2005)
132 Cal.App.4th 1202, 1209.)




                                 7
       Section 7612, subdivision (a) provides that “in an
appropriate action” certain presumptions of parenthood “may
be rebutted” by clear and convincing evidence. “This provision
vests the trial court with discretion to determine as a threshold
matter whether the case is an appropriate one in which to
entertain a challenge to an individual’s status as a putative
presumed parent.” (M.C., supra, 195 Cal.App.4th at p. 222.)
“If the action is an appropriate one in which to entertain a
challenge to an individual’s presumptive or claimed parental
status, clear and convincing evidence may rebut that status.”
(Ibid.)
       Before 2014, if there was no clear evidence that a candidate
was unfit to retain his status as presumed father, the court
was required to proceed under section 7612, subdivision (b).
(See M.C., supra, 195 Cal.App.4th at pp. 211–212; V.S. v. M.L.
(2013) 222 Cal.App.4th 730, 739–740; Gabriel P. v. Suedi D.
(2006) 141 Cal.App.4th 850, 864; Craig L. v. Sandy S. (2004) 125
Cal.App.4th 36, 52; In re Kiana A. (2001) 93 Cal.App.4th 1109,
1115.) Under that subdivision, if two or more presumptions
arising under section 7611 conflict with each other, “the
presumption that on the facts is founded on the weightier
considerations of policy and logic controls.” (§ 7612, subd. (b).)
This mandate to weigh the conflicting presumptions stemmed
from then-controlling Supreme Court precedent, which had
“rejected the concept of dual paternity or maternity where
such recognition would result in three parents.” (M.C., at p. 214,
citing Elisa B. v. Superior Court (2005) 37 Cal.4th 108, 118
[“ ‘[W]hat we considered and rejected in Johnson [v. Calvert
(1993) 5 Cal.4th 84] was the argument that a child could have
three parents: a father and two mothers.’ ”]; Jesusa V., supra,




                                 8
32 Cal.4th at p. 603 [“[a]though more than one individual
may fulfill the statutory criteria that give rise to a presumption
of [parentage], ‘there can be only one presumed father’ ”].)
       Effective January 1, 2014, the Legislature amended
section 7612 to provide: “In an appropriate action, a court may
find that more than two persons with a claim to parentage under
this division are parents if the court finds that recognizing only
two parents would be detrimental to the child. In determining
detriment to the child, the court shall consider all relevant
factors, including, but not limited to, the harm of removing
the child from a stable placement with a parent who has fulfilled
the child’s physical needs and the child’s psychological needs
for care and affection, and who has assumed that role for a
substantial period of time. A finding of detriment to the child
does not require a finding of unfitness of any of the parents or
persons with a claim to parentage.” (§ 7612, subd. (c); see also
§ 7601, subds. (b), (c) [definition of “parent and child relationship”
“does not preclude a finding that a child has a parent and child
relationship with more than two parents”].) The Legislature
enacted this subdivision as part of Senate Bill No. 274, which
was expressly designed “to abrogate In re M.C.[, supra,] 195
Cal.App.4th 197 insofar as it held that where there are more
than two people who have a claim to parentage under the [UPA],
courts are prohibited from recognizing more than two of these
people as the parents of a child, regardless of the circumstances.”
(Stats. 2013, ch. 564, § 1(b) [legislative findings and
declarations].)




                                  9
2.     The Evidence Supports the Finding that Recognizing
       Only Two Parents Would Not Be Detrimental to B.G.
       Joseph C. contends the evidence was insufficient to support
the court’s refusal to recognize him as a third presumptive
parent. As discussed, section 7612, subdivision (c) authorizes
the juvenile court, “[i]n an appropriate action,” to recognize
that a child has more than two parents “if the court finds that
recognizing only two parents would be detrimental to the child.”
We review a juvenile court’s factual finding under section 7612,
subdivision (c) for substantial evidence, drawing all reasonable
inferences in support of the finding and construing the record
most favorably to the juvenile court’s ruling. (In re Donovan L.
(2016) 244 Cal.App.4th 1075, 1088 (Donovan L.); In re C.B.
(2010) 190 Cal.App.4th 102, 127 (C.B.).)
       As the court explained in Donovan L., the legislative
history of section 7612, subdivision (c) shows the Legislature
intended the subdivision “to be narrow in scope and to apply
only in ‘rare cases’ in which a child ‘truly has more than two
parents’ who are parents ‘in every way.’ ” (Donovan L., supra,
244 Cal.App.4th at p. 1090, quoting Sen. Bill No. 274 (2013-2014
Reg. Sess.) § 1.) “In those rare cases, the Legislature sought
to protect the child from the ‘devastating psychological and
emotional impact’ that would result from ‘[s]eparating [the] child
from a parent.’ ” (Donovan L., at pp. 1090–1091, quoting Sen.
Bill No. 274 (2013-2014 Reg. Sess.) § 1.) Thus, the Donovan L.
court interpreted the phrase “an appropriate action” (§ 7612,
subd. (c)) to mean “one in which there is an existing parent-child
relationship between the child and the putative third parent,
such that ‘recognizing only two parents would be detrimental
to the child.’ ” (Donovan L., at pp. 1090–1091; see also In re M.Z.




                                10
(2016) 5 Cal.App.5th 53, 65 (M.Z.) [adopting and applying
interpretation of section 7612, subdivision (c) articulated in
Donovan L.].)
       This interpretation is consistent with the evident purposes
of section 7612, subdivision (c), including to preserve “a stable
placement with a parent who has fulfilled the child’s physical
needs and the child’s psychological needs for care and affection,
and who has assumed that role for a substantial period of time.”
(§ 7612, subd. (c); In re M.R. (2017) 7 Cal.App.5th 886, 901.)
It also harmonizes the subdivision with the UPA’s broader
statutory framework, which directs courts, in making parentage
determinations, “to protect existing relationships rather
than foster potential relationships.” (Donovan L., supra,
244 Cal.App.4th at p. 1091; In re Nicholas H. (2002) 28 Cal.4th
56, 65 [“the extant father-child relationship is to be preserved
at the cost of biological ties”]; Rodney F. v. Karen M. (1998) 61
Cal.App.4th 233, 239–240 [“There is . . . an obvious distinction
between a biological father who has actually established a
parent and child relationship, and a man who has not established
such a relationship but would like to do so. Only the former
are presumed fathers under section 7611, subdivision (d).”].)
We therefore agree with the Donovan L. court and others
that “ ‘an appropriate action’ for application of section 7612,
subdivision (c) requires a court to find an existing, rather than
potential, relationship between a putative third parent and
the child, such that ‘recognizing only two parents would be
detrimental to the child.’ ” (Donovan L., at p. 1092, italics
added.)
       Joseph C. contends the “evidence in this case demonstrates
that [he and B.G.] have an existing parent-child relationship.”




                               11
To support the contention, he reiterates the allegations made
in his parentage questionnaire, asserting B.G. lived with him
for the child’s first two years of life; he paid child support
since B.G.’s infancy; and B.G. met and spent time with several
paternal relatives. Even if we assume the juvenile court credited
these assertions, we still are compelled to find substantial
evidence supports the court’s ultimate finding that Joseph C.
did not have an existing parent-child relationship with B.G.2
       Critically, at the time of his initial appearance in the case,
Joseph C. admitted he had not seen B.G. for more than a year,
and it had been about two years since he had regular contact
with the child. And, although he paid child support for B.G.,
Joseph C. offered no evidence to show he played an emotionally
supportive parental role in B.G.’s life or that four-year-old B.G.
knew him or regarded him as a parent. (Cf. In re E.O. (2010)
182 Cal.App.4th 722, 728 [“a paternity judgment that is focused
narrowly on biological and financial issues” is not determinative
on “subsequent issues” concerning presumed father status].)
Indeed, the only evidence on this point was mother’s assertion
that B.G., like the siblings with whom he shared a household,
thought of Bobby G. as his only father. Thus, the evidence
plainly supported the juvenile court’s implicit determination
that declining to recognize Joseph C. as a third parent would not

2      Of course, in weighing the evidence, the juvenile court was
entitled to credit mother’s contrary assertions that Joseph C.
never came to see B.G. and that he had told his family and her
family that B.G. was not his son. (C.B., supra, 190 Cal.App.4th
at p. 127 [it is the exclusive province of the juvenile court to
“ ‘evaluate the credibility of witnesses’ ” and to “ ‘resolve
evidentiary conflicts’ ”].)




                                 12
result in “the harm of removing the child from a stable placement
with a parent who has fulfilled the child’s physical needs and . . .
psychological needs for care and affection . . . for a substantial
period of time.” (§ 7612, subd. (c).) And, the evidence supported
the court’s finding that Joseph C. did not have an existing
parent-child relationship with B.G. “such that ‘recognizing only
two parents would be detrimental to the child.’ ” (Donovan L.,
supra, 244 Cal.App.4th at p. 1092.)
      The juvenile court did not err in declining to recognize
Joseph C. as a third parent under section 7612, subdivision (c).3
3.    Joseph C. Forfeited the Claim that His Presumption
      of Paternity Outweighed Bobby G.’s Presumptions
      Joseph C. maintains reversal and remand of the presumed
parentage ruling is required because the juvenile court did
not make a determination under section 7612, subdivision (b)
as to whether his presumption of parentage rested on “weightier
considerations of policy and logic” than Bobby G.’s. However,
in the proceedings below, Joseph C. neither sought to rebut
Bobby G.’s presumption of paternity, nor did he object that


3      Because the evidence supports the juvenile court’s finding
that Joseph C. did not have an existing parent-child relationship
with B.G., any supposed error in the court’s failure to make an
explicit finding as to whether Joseph C. qualified as a presumed
parent was harmless. (See M.Z., supra, 5 Cal.App.5th at p. 66
[holding juvenile court should have first determined whether
appellant qualified as a presumed father under section 7611
before determining whether he should be deemed a third parent
under section 7612, subdivision (c); but error was “harmless” as
“juvenile court found section 7612, subdivision (c) inapplicable
precisely because it determined there was no existing parent-
child relationship”].)




                                13
the requisite weighing process had not been conducted when
the court announced its parentage ruling. Thus, Joseph C.
forfeited the issue as a ground for reversal.
        “[A] reviewing court ordinarily will not consider a challenge
to a ruling if an objection could have been but was not made
in the trial court. [Citation.] The purpose of this rule is
to encourage parties to bring errors to the attention of the
trial court, so that they may be corrected.” (In re S.B. (2004)
32 Cal.4th 1287, 1293 (S.B.).) The rule also discourages
gamesmanship by parties who might otherwise “deliberately
stand by in silence and thereby permit the proceedings to reach
a conclusion in which the party could acquiesce if favorable and
avoid if unfavorable.” (In re Lorenzo C. (1997) 54 Cal.App.4th
1330, 1339 (Lorenzo C.); see also In re Seaton (2004) 34 Cal.4th
193, 198.)
        Dependency matters, in particular, demand firm adherence
to the forfeiture rule because “these proceedings involve the
well-being of children, [and] considerations such as permanency
and stability are of paramount importance.” (S.B., supra,
32 Cal.4th at p. 1293.) Thus, most nonjurisdictional rulings
in dependency proceedings must be challenged by objection
(or other appropriate motion) in the juvenile court; otherwise,
the purported error is forfeited and may not be raised for the
first time on appeal. (Eisenberg et al., Cal. Practice Guide:
Civil Appeals and Writs (The Rutter Group 2020) ¶ 8:270.3; see
In re J.W. (2020) 53 Cal.App.5th 347, 352 [mandatory provisions
of the Uniform Child Custody Jurisdiction and Enforcement Act
do not implicate fundamental jurisdiction and are subject to
forfeiture by failure to assert them in the juvenile court]; see also
In re Wilford J. (2005) 131 Cal.App.4th 742, 754 [failure to object




                                 14
to defect in notice of jurisdiction hearing]; In re Dakota S.
(2000) 85 Cal.App.4th 494, 502 [failure to request assessment
of prospective guardian under Welf. & Inst. Code, § 366.22,
subd. (b)]; Lorenzo C., supra, 54 Cal.App.4th at pp. 1338–1339
[failure to request court to order bonding study]; In re Kevin S.
(1996) 41 Cal.App.4th 882, 885–886 [failure to challenge setting
of Welf. & Inst. Code, § 366.26 permanency planning hearing
when court determined that no reasonable reunification efforts
were made]; In re Aaron B. (1996) 46 Cal.App.4th 843, 846
[failure to object to adequacy of adoption assessment]; In re
Anthony P. (1995) 39 Cal.App.4th 635, 640–642 [failure to
request sibling visitation as part of a permanent plan]; In re
Daniel D. (1994) 24 Cal.App.4th 1823, 1830–1831 [failure
to request alternative placement]; In re Crystal J. (1993)
12 Cal.App.4th 407, 411–412 [failure to object to adequacy of
adoption assessment]; In re Jennilee T. (1992) 3 Cal.App.4th 212,
222–223 [failure to object to qualifications of court-appointed
psychologists regarding Welf. & Inst. Code, § 361.5, subd. (b)(2)
assessment]; In re Daniel C.H. (1990) 220 Cal.App.3d 814, 836
[failure to object to juvenile court’s amendment of pleading
to conform to proof].)
       While “application of the forfeiture rule is not automatic,”
our Supreme Court has instructed that “the appellate court’s
discretion to excuse forfeiture should be exercised rarely and
only in cases presenting an important legal issue.” (S.B., supra,
32 Cal.4th at p. 1293.) This, again, is especially so in dependency
proceedings. Because these matters implicate the well-being
of children and considerations such as permanency and stability,
discretion to excuse forfeiture “must be exercised with special
care.” (Ibid.)




                                15
       Joseph C. had multiple opportunities in the proceedings
below to object and to request a determination under section
7612, subdivision (b) regarding the relative weight of the
competing parentage presumptions. When Joseph C. made
his first appearance, the juvenile court indicated it was “inclined
to say that he would be a presumed father.” However, having
already declared Bobby G. the presumed father, the court
announced Joseph C.’s request could be granted only upon
“a finding that it would be detrimental to [B.G.] not to have
two presumed fathers.” Joseph C. did not object or assert that,
regardless of detriment, he should be recognized as the
presumed father under section 7612, subdivision (b) if his
parentage presumption rested on “the weightier considerations
of policy and logic.”
       Likewise, despite the court’s stated focus on detriment,
Joseph C. did not raise the section 7612, subdivision (b) issue
when he renewed his request for presumed parent status
at the subsequent hearing. Nor did he object when the court
denied his request and ruled he would remain the alleged father
because no detriment had been shown. At each critical juncture,
Joseph C. had the opportunity, but failed to challenge the court’s
exclusive focus on detriment or to object that his presumption
of paternity rested on “weightier considerations of policy and
logic” than Bobby G.’s. (§ 7612, subd. (b).)
       We also cannot ignore, as mother emphasizes, that
Bobby G. met the requirements for two presumptions of paternity
under section 7611—he was married to mother when B.G. was
born (§ 7611, subd. (a)) and he received B.G. into his home and
openly held out B.G. as his natural child (§ 7611, subd. (d))—
while Joseph C., according to his own allegations, satisfied only




                                16
the presumption set forth in subdivision (d). More importantly,
Bobby G. was a custodial parent to B.G. and his older siblings
under a custody order that stemmed from a dependency case
implicating Joseph C. in violent altercations with mother.
Meanwhile, Joseph C. had no contact with B.G. for over a year
and had not had regular contact with the four-year-old for about
two years. On this record, there is good reason to believe the
juvenile court would have determined Bobby G.’s presumptions
of paternity rested on the weightier considerations of policy and
logic. By remaining silent, Joseph C. allowed the juvenile court
to forgo making the requisite factual finding, which otherwise
might have resulted in an adverse ruling against him under
section 7612, subdivision (b).
       Joseph C.’s reliance on In re L.L. (2017) 13 Cal.App.5th
1302 is misplaced. The opinion does not address forfeiture,
which apparently was not an issue in the appeal. In L.L., the
reviewing court concluded substantial evidence supported the
juvenile court’s finding that the child’s biological father qualified
as a presumed father under section 7611, subdivision (d), but
held the juvenile court erred when it interpreted section 7612,
subdivision (c) to allow designation of a third parent upon
a finding that “it would not be detrimental to [the child] if
[the biological father] was added as a third parent.” (L.L.,
at pp. 1313–1316, italics added.) And, because there was no
evidence to support a finding that the biological father had an
“existing relationship” with the child, the L.L. court concluded
he could not be recognized as a third parent under section 7612,
subdivision (c). (L.L., at pp. 1316–1317, citing Donovan L., supra,
244 Cal.App.4th at pp. 1092–1094.) Under these circumstances,
because the biological father qualified as a presumed father




                                 17
but could not be a third parent, the L.L. court determined it
was necessary to remand for the juvenile court to resolve the
conflicting presumed parentage findings under section 7612,
subdivision (b). (L.L., at pp. 1317–1318.) Here, in contrast,
the juvenile court ruled that Joseph C. was to remain an alleged
father, and Joseph C. failed to object to the ruling or to request
a finding under section 7612, subdivision (b). Because Joseph C.
is an alleged father under the court’s order, remand is not
necessary to resolve conflicting presumed parentage findings.
L.L. is inapposite.
       Finally, this case does not present an important unresolved
legal issue that warrants discretionary relief from the forfeiture
rule. Section 7612, subdivision (b) unambiguously requires the
juvenile court, when faced with “two or more presumptions . . .
under Section 7611 that conflict with each other,” to recognize
the presumed parent whose presumption “is founded on the
weightier considerations of policy and logic.” When the juvenile
court disclosed its misunderstanding that Joseph C. could
be recognized as a presumed father only upon a finding of
detriment, the onus fell upon Joseph C. and his counsel to object
and to request a finding under the clear mandate in section 7612,
subdivision (b). Joseph C.’s appeal does not present an important
legal issue. He simply forfeited a clear ground for objection.
(Cf. S.B., supra, 32 Cal.4th at pp. 1293–1294 [appellate court
did not abuse its discretion by entertaining mother’s challenge
to visitation order notwithstanding her failure to object in the
juvenile court; the appeal presented an important issue of law
that had divided Courts of Appeal regarding delegation of
visitation decisions to a legal guardian].)




                               18
                        DISPOSITION
     The order is affirmed.

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                 EGERTON, J.

We concur:




             EDMON, P. J.




             LAVIN, J.




                            19